Citation Nr: 1704317	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  16-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 9, 2004 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Thomas Christopher Bell, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2015 rating decision issued by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, among others, denied an earlier effective date for the grant of service connection for PTSD.  The rating also continued the current 50 percent evaluation for PTSD.  In September 2015, the RO received the Veteran's notice of disagreement (NOD) via a VA Form 21-0958 with regards to all issues addressed in the May 2015 rating decision.  In April 2016, the RO issued a statement of the case (SOC) and the Veteran filed a substantive appeal in June 2016 that limited the appeal to the issues listed on the title page.  

In the September 2015 NOD, the Veteran's attorney indicated that VA had committed clear and unmistakable error (CUE) in the course of handling his claim because his claim was suspended by the RO in 1965.  The Board notes, however, the attorney did not identify any particular RO decision pertinent to PTSD that contains CUE or any specific error of fact or law in a prior decision.  Additionally, the Veteran first submitted a claim regarding PTSD in 2002.  To present a valid claim of CUE, the claimant cannot simply broad-brush allegations of error.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo v. Brown, 6 Vet. App. 40 (1993).

Subsequent to the issuance of the April 2016 SOC, the Veteran submitted additional pertinent evidence, namely a May 2016 statement from the Veteran's private psychologist.  Indeed, the Veteran has not expressly requested initial evidentiary review by the agency of original jurisdiction (AOJ).  Moreover, no formal waiver of AOJ consideration is required as his substantive appeal was received after February 2, 2013.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  The Board notes, however, the AOJ will have an opportunity to consider such evidence on remand.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Inasmuch as the Board regrets the additional delay of these matters, a remand is required before the claims can be properly adjudicated.

In a June 2015 statement, the Veteran's attorney requested a local hearing before the RO's Decision Review Officer (DRO) in Wilmington, North Carolina.  He reiterated that request in a September 2015 statement.  In an April 2016 deferred rating decision, the DRO requested that the Veteran and his attorney be advised that hearings are only held at the Winston-Salem RO and that if the Veteran still wanted a hearing in Winston-Salem to inform the RO.  There is no indication that this notification was sent to either the Veteran or his attorney.  Further, there is no indication within the record that the Veteran or his attorney has withdrawn the request for an RO hearing.  While the Board notes that the substantive appeal filed in June 2016 indicates that no Board hearing was desired, the Veteran's request for an RO hearing remains pending to this date and remand is required to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to the April 2016 deferred rating decision, inform the Veteran and his attorney that local hearings are held at the Winston-Salem, RO and not in Wilmington, North Carolina, if that remains the case, and concurrently it should be ascertained if a DRO hearing is still desired at whatever facilities are equipped for the purpose, and if so, such a hearing should be arranged, with adequate notice to the Veteran and his attorney of this in accordance with 38 C.F.R. § 20.1507 and 3.2600(c).

2.  After completion of the above actions, and any other development deemed necessary, re-adjudicate the claims on appeal, with consideration given to the submissions by the Veteran and all the other evidence of record.  If any benefit sought remains denied, provide the Veteran and his attorney a supplemental SOC on these issues and then return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




